EXHIBIT SECTION 1350 CERTIFICATIONS The undersigned executive officers of Home Federal Bancorp, Inc. of Louisiana (the "Registrant") hereby certify that the Registrant's Form 10-Q for the quarter ended December 31, 2009 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained therein fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: February 16, 2010 /s/ Daniel R. Herndon Name: Daniel R. Herndon Title: President and Chief Executive Officer Date: February 16, 2010 /s/ Clyde D. Patterson Name: Clyde D. Patterson Title: Executive Vice President and Chief Financial Officer (principal financial officer) A signed original of this written statement required by Section 906 has been provided to Home Federal Bancorp, Inc. of Louisiana and will be retained by Home Federal Bancorp, Inc. of Louisiana and furnished to the Securities and Exchange Commission or its staff upon request.
